            Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                            : Civil Action
PRESIDENT, INC., et al.,                       :
                                               :
                       Plaintiffs,             :
                                               : No.: 2:20-cv-966
       v.                                      :
                                               :
KATHY BOOCKVAR, et al.,                        :
                                               :
                       Defendants.             : Judge J. Nicholas Ranjan

                   CERTAIN DEFENDANT COUNTIES’ REPLY BRIEF
             IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT

       Defendants Boards of Elections of Armstrong, Bedford, Blair, Centre, Columbia,

Dauphin, Fayette, Huntingdon,        Indiana, Lackawanna, Lawrence, Lebanon, Montour,

Northumberland, Venango, and York Counties (collectively the “Counties”) file this Reply Brief

in Support of their Motion to Dismiss Plaintiffs’ Amended Complaint.

I.     INTRODUCTION

       The Counties’ Motion to Dismiss (ECF No. 274) and Brief in Support (ECF No. 275)

argue that Plaintiffs’ Amended Complaint (ECF No. 232) fails to sufficiently establish

constitutional and prudential standing, and fails to plead its new claims with sufficient

specificity. Plaintiffs’ Omnibus Brief in Opposition to Defendants’ Rule 12 Motions (ECF No.

320) does not overcome the Counties’ arguments.

II.    REPLY

       A.       Plaintiffs Do Not Sufficiently Plead an Injury-in-Fact

       Plaintiffs still fail to articulate a single concrete and particularized harm. Plaintiffs,

recognizing that they have not properly pled fraud as a harm, now completely rely on

Defendants’ alleged “inconsistent enforcement of the Election Code” at the Primary Election to
          Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 2 of 8



argue they have sufficient harm for constitutional standing. (See Brief in Opposition, p. 14).

Plaintiffs’ corresponding relief seeks to “prevent” the same alleged improprieties that occurred

during the Primary Election from occurring in the General Election. (Brief in Opposition, p. 15).

However, no matter how Plaintiffs spin their allegations, they can only speculate without any

certainty that these alleged improprieties will actually occur in the future and will actually cause

concrete harm. Because of this, Plaintiffs alleged harm is not concrete and particularized, nor

actual and imminent, and the Amended Complaint must be dismissed for lack of standing.

       Plaintiffs primarily rely on two cases to combat Defendants’ failure to plead sufficient

harm arguments: Pierce v. Allegheny Cty. Bd. of Elections, 324 F.Supp.2d 684 (W.D. Pa. 2003)

and Sandusky Cty. Democratic Party v. Blackwell, 387 F.3d 565 (6th Cir. 2004). These cases

are inapposite because, unlike here, the harm in both was readily apparent and imminent.

       Pierce was brought after the harm was explicitly apparent (the acceptance of 937 hand-

delivered absentee ballots) and the decision was post-election. In other words, the alleged

inconsistency in Pierce was specifically pled, and the redress plaintiffs sought was specifically

limited to those 937 absentee ballots. Id. at 707-08. Here, Plaintiffs can only allege the mere

possibility of future harm that may never occur. Plaintiffs point to the implementation of policies

and alleged inconsistent practices that occurred during the Primary Election but only

hypothetically connect those to the General Election. Because Plaintiffs must guess at what

inconsistencies may occur in the General Election, if any, they seek overly broad relief that is not

tailored to redress an actual, concrete harm.

       In Sandusky, the Sixth Circuit held the alleged injury was sufficiently imminent because

some voters would be denied the right to vote. 387 F.3d at 574. Sandusky is not a case about the

alleged potential inconsistent application of an election code like this case, but rather, it is a case

challenging a policy that uniformly precluded certain people from voting, which the court


                                                  2
         Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 3 of 8



considered a real and imminent harm on the eve of the election. Plaintiffs here are not asserting

that Defendants are denying people the right to vote, but rather claim a potential risk of voter

dilution in the General Election through either malfeasance or an inconsistent interpretation or

application of the Election Code. The Sixth Circuit distinguished Sandusky for similar reasons

in Shelby Advocates for Valid Elections v. Hargett, 947 F.3d 977, 983 (6th Cir. 2020)

(“In Sandusky, the challenged policy—which violated a federal statute—made it “inevitable”

that the defendants would deny individuals their voting rights. Here, by contrast, plaintiffs allege

only policies that add risk to the ever present possibility that an election worker will make a

mistake. No injury may occur at all.”).

       In sum, even if Plaintiffs sufficiently plead that a concrete harm happened at the Primary

Election, which they do not for the reasons stated in the Counties’ and other Moving Defendants’

Motions to Dismiss, the harm asserted by Plaintiffs is, at the very least, not sufficiently

imminent.    Plaintiffs cannot establish that it is likely that the same alleged harm will be

replicated at the General Election and their Amended Complaint must be dismissed.

       B.      Plaintiffs Do Not Sufficiently Plead Redressability

       Plaintiffs claim they “easily” satisfy the redressability prong of constitutional standing

relying on their argument that it is erroneous that their claims are based on fraud. (Brief in

Opposition, p. 25). Whether Plaintiffs allege fraud or inconsistent application of the Election

Code, it does not change that Plaintiffs improperly ask this Court to “prevent” future problems

that may not happen. (See AC ¶ 191). Plaintiffs’ proposed relief is a request for the Court to

advise Defendants how to apply the Election Code in the General Election without regard for any

guidance or changes from the General Assembly, Department of State, or Boards of Elections in

the upcoming months. Plaintiffs cannot seek an advisory opinion “based on a hypothetical set

of facts.” Constitution Party v. Cortes, 712 F. Supp. 2d 387, 397 (E.D. Pa. March 31, 2010).


                                                 3
         Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 4 of 8



       C.      Plaintiffs Do Not Sufficiently Plead Prudential Standing

       Plaintiffs acknowledge that prudential standing requires them to present claims that are

not “abstract questions of wide public significance which amount to generalized grievances

shared and most appropriately addressed in the representative branches.” (Brief in Opposition, p.

26). However, Plaintiffs do not sufficiently explain how the claims they present are more than

generalized grievances that could be raised by any Pennsylvania voter, especially in light of their

position that they are not claiming election fraud. If Plaintiffs have prudential standing because

of their assertions of potential voter dilution in a future election, any Pennsylvania voter will

have the ability to bring a similar suit prior to any election by simply citing the inevitable

mistakes, errors, and inconsistencies of prior elections.     Plaintiffs seek to make prudential

standing meaningless and invite courts to administer elections rather than the states themselves.

       Plaintiffs admit that one of their alleged errors and inconsistencies was already addressed

by the General Assembly. (Brief in Opposition, p. 12, fn. 2). This perfectly demonstrates that

Plaintiffs harms are more appropriately addressed by the legislature.

       D.      Plaintiffs’ New Allegations Fail to State Claims Upon Which Relief Can Be
               Granted

       Lastly, Plaintiffs fail to address the Counties’ specific Rule 12(b)(6) arguments pertaining

to the new allegations in the Amended Complaint. (See Brief in Support of Motion to Dismiss

Amended Complaint, ECF No. 275, pp. 15-20). Plaintiffs generally state that they should defeat

all Defendants’ 12(b)(6) Motions because they are not required to assert fraud and their

allegations concerning the existence of a patchwork of county-to-county different rules are

sufficient. (Brief in Opposition, pp. 44-47). These general statements do not address the

Counties’ lack of specificity arguments. Consequently, the Counties’ failure to state a claim




                                                4
          Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 5 of 8



arguments asserted on pages 15 to 20 of their Brief in Support of Motion to Dismiss Amended

Complaint, ECF No. 275, are essentially unopposed.

       As fully argued in the Counties’ Brief in Support, Plaintiffs do not even sufficiently

allege the improper practices associated with their new allegations exist. Specifically, the relief

requested in (E) and (J) of the Amended Complaint must be dismissed and stricken because

Plaintiffs fail to make any specific allegations that any Defendants failed to perform the requisite

verification for applications for absentee or mail-in ballots, let alone any allegations that this

practice will continue in the General Election. Plaintiffs’ allegations rely on an implausible

conclusion that the Department of State’s guidance meant “the County Boards should just

approve all submitted applications.” (AC ¶ 118, 120; January 10, 2020 Guidelines, pp. 3-4).

Plaintiffs have no allegations that any county interpreted the guidance this way.

       Likewise, the relief requested in (C) and (H) of the Amended Complaint must be

dismissed and stricken because Plaintiffs fail to specifically allege that any third parties actually

delivered any ballots for voters, or that any Defendants actually counted any such ballots.

Plaintiffs also fail to allege adequate facts that this is likely to happen in the General Election. In

addition, there are no allegations that ballots without the required declarations were actually

counted. Plaintiffs are seeking relief based on conduct and harm they did not allege.

       Lastly, this Court should dismiss and strike the relief requested in (F) and (K) of the

Amended Complaint. Plaintiffs acknowledge that the claims associated with this relief are

resolved by legislation effective with the General Election. (Brief in Opposition, p. 12, fn. 2).

Consequently, Plaintiffs’ claims are moot.

III.   CONCLUSION

       For the reasons set forth above, and for the reasons set forth in the Counties’ Motion to

Dismiss and Brief in Support, the Amended Complaint should be dismissed with prejudice.


                                                  5
Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 6 of 8



                           Respectfully submitted,

                           BABST, CALLAND, CLEMENTS
                           and ZOMNIR, P.C.

                           /s/ Sean R. Keegan
                           Steven B. Silverman
                           PA I.D. No. 56829
                           ssilverman@babstcalland.com
                           Elizabeth A. Dupuis
                           PA I.D. No. 80149
                           bdupuis@babstcalland.com
                           Molly E. Meacham
                           PA I.D. No. 318272
                           mmeacham@babstcalland.com
                           Sean R. Keegan
                           PA I.D. No 316707
                           skeegan@babstcalland.com
                           Two Gateway Center, 6th Floor
                           Pittsburgh, PA 15222
                           412.394.5400
                           Counsel for Defendants, Armstrong County Board
                           of Elections, Bedford County Board of Elections,
                           Blair County Board of Elections, Centre County
                           Board of Elections, Columbia County Board of
                           Elections, Dauphin County Board of Elections,
                           Fayette County Board of Elections, Huntingdon
                           County Board of Elections, Indiana County Board
                           of Elections, Lackawanna County Board of
                           Elections, Lawrence County Board of Elections,
                           Lebanon County Board of Elections, Montour
                           County Board of Elections, Northumberland County
                           Board of Elections, Venango County Board of
                           Elections, and York County Board of Elections


                           /s/ Nathan W. Karn
                           Nathan W. Karn
                           PA I.D. No. 86068
                           PACER: nkarn@eveyblack.com
                           Communication: Nkarn@blairco.org
                           401 Allegheny Street, PO Box 415
                           Hollidaysburg, PA 16648
                           814-695-7581
                           Co-Counsel for Defendant, Blair County Board of
                           Elections



                              6
Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 7 of 8



                           /s/ Joseph A. Curcillo, III
                           Joseph A. Curcillo, III
                           PA I.D. No. 44060
                           JCurcillo@dauphinc.org
                           2 South Second Street
                           Harrisburg, PA 17101
                           717-645-4930
                           Co-Counsel for Defendant, Dauphin County Board
                           of Elections


                           /s/ Michélle Pokrifka
                           Michélle Pokrifka
                           PA I.D. No. 66654
                           mpokrifka@yorkcountypa.gov
                           28 East Market Street, 2nd Floor
                           York, PA 17401
                           717-771-4777
                           Co-Counsel for Defendant, York County Board of
                           Elections


                           /s/ Thomas W. Leslie
                           Thomas W. Leslie
                           PA I.D. No. 43238
                           tleslie@co.lawrence.pa.us
                           116 N Mercer St
                           New Castle, PA 16101
                           (724) 654-8101
                           Co-Counsel for Defendant, Lawrence County Board
                           of Elections




                              7
            Case 2:20-cv-00966-NR Document 341 Filed 08/07/20 Page 8 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                            : Civil Action
PRESIDENT, INC., et al.,                       :
                                               :
                      Plaintiffs,              :
                                               : No.: 2:20-cv-966
       v.                                      :
                                               :
KATHY BOOCKVAR, et al.,                        :
                                               :
                      Defendants.              : Judge J. Nicholas Ranjan

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Reply Brief

was filed electronically and served via the Court’s CM/ECF system, pursuant to the Federal

Rules of Civil Procedure.



                                                    /s/ Sean R. Keegan
